Opinion issued March 10, 2006















In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00168-CR
____________

DARRELL RYANN HESS, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 262nd District Court
Harris County, Texas
Trial Court Cause No. 931230



 
MEMORANDUM  OPINION
               On December 6, 2005, appellant Darrell Ryann Hess filed a motion to
dismiss his appeal and his appointed counsel.  The motion does not contain the
signature of his attorney of record.    See Tex. R. App. P. 42.2(a).  Additionally, no
brief had been filed for appellant.  On January 9, 2006, we abated this appeal and
ordered a hearing in the trial court.  Among the issues the trial judge was to consider
was whether appellant desired to prosecute the appeal.  The trial court conducted the
hearing on February 16, 2006, and the supplemental record of that hearing has been
filed in this Court.  At the hearing, appellant stated that he wished to withdraw this
appeal.
               We order the appeal reinstated.  Given appellant’s expressed desire to
forego pursuit of his appeal, we conclude that good cause exists to suspend the
operation of Rule 42.2(a) in this case in accordance with Rule 2.  See Tex. R. App. P.
2.  We have not yet issued a decision.  Accordingly, the appeal is dismissed. 
               All pending motions are denied as moot. 
               The clerk of this Court is directed to issue the mandate.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Nuchia, Keyes, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).